Citation Nr: 1235945	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-05 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected right knee disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel

INTRODUCTION

The Veteran had active service from December 1980 to September 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied the benefit sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

In January 2012 the Veteran testified at a videoconference Board hearing before a Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 10 percent for his service-connected right knee disorder.  Essentially, the Veteran contends that the evaluation he has received for that condition does not reflect its severity.  The Board finds that additional development is necessary with regard to that issue.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO for further action as described below.

The Board notes that the Veteran was last afforded a VA examination on this issue in June 2009.  The United States Court of Appeals for Veterans Claims (the Court) has held that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the Veteran has indicated that his right knee disorder is manifested by significant symptomatology that is not indicated by the his earlier examination, and because private treatment records indicate at least the possibility of some worsening of these symptoms,  the Board finds that a new examination is necessary to reach a decision. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain updated VA treatment records as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the condition at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the Veteran should be afforded an appropriate examination to determine the current nature and severity of his right knee disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  

In his or her report the examiner is requested to note complaints and clinical findings pertaining to the Veteran's right knee disorder in detail, including range of motion studies and tests for instability of the knee.  The examiner should also address the DeLuca criteria and indicate whether the Veteran has additional function loss due to flare-ups, fatigability, incoordination, and pain on movement.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If the examiner finds that there is additional limitation of motion due to flare-ups, fatigability or incoordination, the extent of such limitation of motion should be stated in degrees.  Notation should also be made as to the degree of functional impairment attributable to the Veteran's knee disabilities.  Any deformity and the extent therein should also be documented.  

3.  When all of the requested development above has been completed the case should be reviewed based on any additional evidence.  Thereafter, if the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


